Name: 2004/670/EC: Council Decision of 8 June 2004 appointing one Austrian member and one Austrian alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2004-10-05; 2006-05-30

 5.10.2004 EN Official Journal of the European Union L 307/4 COUNCIL DECISION of 8 June 2004 appointing one Austrian member and one Austrian alternate member of the Committee of the Regions (2004/670/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Austrian Government, Whereas: (1) On 22 January 2002 the Council adopted a Decision appointing the members and alternate members of the Committee of the Regions (1). (2) The seat of a member and the seat of an alternate member of the Committee of the Regions have become vacant following the expiry of the mandates of Mr JÃ ¶rg HAIDER, member, and of Mr Adam UNTERRIEDER, alternate member, of which the Council was notified on 10 May 2004, HAS DECIDED AS FOLLOWS: Sole Article The following are hereby appointed members of the Committee of the Regions: (a) as a member: M. JÃ ¶rg HAIDER Landeshauptmann; (b) as an alternate member: M. Josef MARTINZ to replace Mr Adam UNTERRIEDER; for the remainder of their term of office, which ends on 25 January 2006. Done at Luxembourg, 8 June 2004. For the Council The President M. McDOWELL (1) OJ L 24, 26.1.2002, p. 38.